DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of treatment with aflibercept in the reply filed on 11 Feb, 2020.

Claims Status
Claims 1, 4, 6, and 13-23 are pending.
Claims 28-23 are new.

Withdrawn Rejections
The rejection of claim(s) 1, 6, 14, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by the clinical trials.gov trial NCT000056836 (2003) is hereby withdrawn due to argument.

The rejection of claims 1, 4, 6, and 13-17 under 35 U.S.C. 103 as being unpatentable over the clinical trials.gov trial NCT000056836 (2003) in view of Heier et al (Opthalmol. (2011) 118(6) p1098-1106) with evidentiary support from Heier et al (Opthalmol (2012) 119 p2537-2548) is hereby withdrawn due to argument.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, and 13-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heier et al (Opthalmol. (2011) 118(6) p1098-1106) with evidentiary support from Heier et al (Opthalmol (2012) 119 p2537-2548, called Heier2 in this rejection) and Browne (Optometrystudents.com, (2013) https://www.optometrystudents.com/4-quick-easy-ways-assess-optic-nerve-head-size/).

Heier et al discuss the treatment of neovascular age related macular degeneration (AMD) with VEGF Trap-Eye (abstract), which, as evidenced by Heier2, is the same as aflibercept (title), applicant’s elected species.  Two groups were treated with 0.5 or 2 mg, depending on group, every 4 weeks for 12 weeks, then as needed, while another 3 groups were treated with different amounts depending on group every 12 weeks, followed by as needed (fig 2, p1100, 1st column, top of page).  Patients were >50 yrs old with subfoveal CNV secondary to wet AMD and lesions of less than 5400 µm in diameter (p1100, 1st column, 1st paragraph), with exclusion of subretinal hemorrhage of greater than 50% of the lesion size and excluding the fovea (anticipating claim 22), and other exclusions, none of which involved the area of CNV (p1100, 1st column, 2nd paragraph) anticipating claim 1.  Note that, as evidenced by Browne, the optic disk is oval, with an average short axis diameter of 1.77 mm (2nd page, 7th paragraph), so 5400 µm is well under 12 disc areas.  Changes in the size of the CNV and lesion were measured using fluorescence angiography (p1100, 2nd column, 5th paragraph), indicating that both were measured before treatment.  As the authors of the paper collected the information necessary to determine the ratio of the CNV and the lesion ratio, this is interpreted as identifying a subject having an active CNV lesion size smaller than 50% of a total lesion size (as well as patients that do not meet this qualification).  These patients were treated, which is every active method step of claims 1, 14, 16, and 17, anticipating them.  The study had two groups with dosages once every 4 weeks for 12 weeks, anticipating claims 4 and 15.  Fluorescence angiography was used to measure lesion size, anticipating claims 18 and 21.  Subretinal hemorrhage was limited to less than 50% of the lesion area 
response to applicant’s arguments:
	Applicants argue that the reference does not meet the limitation of “selecting a subject based” on the size of the active CNV lesion, and that the exclusion criteria will exclude most of the population that meets the claim limitations.
Applicant's arguments filed 2 Dec, 2021 have been fully considered but they are not persuasive.

Applicants argue that the reference does not meet the limitation of selecting a subject based on the size of the active lesion, because the authors did not exclude patients that didn’t meet this criteria.  The problem with this argument is that there is no limitation that other patients be excluded.  In addition, applicants have extensively argued (and placed evidence on record) that a person of skill in the art would believe that the patient population described by the claims would not be effectively treated by the claimed method.  As the reference does not exclude these patients, this strongly indicates that they were selected at least in part for that reason.
Applicants also argue that the exclusion of large amounts of scarring and subretinal hemorrhage are equivalent to a limitation of the CNV being greater than 50% of the lesion size.  The problem with this argument is that it is not supported by anything other than arguments.  Note that scarring and hemorrhage can include up to 75% of the lesion size, which is greater than the 50% exclusion criteria.

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Please note that this rejection is necessitated by amendment.
Applicants have pointed to example 1 for support for newly added claims 18-23.  This describes a study where the area of the CNV must occupy at least 50% of the total lesion (p8 line 13).  In other words, this study excluded the claimed patient population.  In addition, there are other criteria not claimed, such as conditions when there is blood under the fovea.  In other words, applicants have claimed a patient population, but the portions of the disclosure that are pointed to for support describe a different patient population, with no evidence that applicants considered the claimed patient population.  Thus, these claims are new matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658